Citation Nr: 1719177	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  06-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from January 15, 2002 to October 30, 2006.

2.  Entitlement to a separate 10 percent rating for RIGHT leg sciatica associated with degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine from January 15, 2002.  

3.  Entitlement to a separate 10 percent rating for LEFT leg sciatica associated with degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine from January 15, 2002.  


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1979 to September 1979 and from November 1980 to June 1993.  

The right and left leg sciatica issues come to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The TDIU issue comes to the Board on appeal from an August 2014 rating decision issued by the RO in Sioux Falls, South Dakota.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In January 2004, March 2007, and June 2008, the Veteran testified at hearings before Decision Review Officers (DRO hearings).  In April 2009, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of all hearings are associated with the VBMS folder.    

In September 2009, the Board remanded the appeal for further development.  

In September 2011, the Board denied the issues of service connection for irritable bowel syndrome, an increased rating greater than 40 percent for degenerative disc disease of the thoracolumbar spine, and increased ratings greater than 10 percent for right and left leg sciatica.    

The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  

In a January 2013 Order, the Court partially vacated and remanded the Board's decision as to the issues of service connection for irritable bowel syndrome and an increased rating greater than 40 percent for degenerative disc disease of the thoracolumbar spine, for proceedings consistent with a Joint Motion for Remand (Joint Motion).  Specifically, the Joint Motion directed the Board to provide adequate reasons and bases as to whether the Veteran was entitled to a higher 60 percent rating for his service-connected degenerative disc disease of thoracolumbar spine, based on the pre-September 23, 2002, version of Diagnostic Code 5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The January 2013 Joint Motion advised that the Veteran did not appeal the portion of the September 2011 Board decision that denied increased ratings greater than 10 percent for the Veteran's service-connected sciatica of the left leg and right leg.  Rather, the Joint Motion determined these were favorable findings that the Court should not disturb.  Roberson v. Principi, 17 Vet. App. 135, 139 (2003). 

In November 2013, upon return from the Court, the Board once again remanded the issues of service connection for irritable bowel syndrome and an increased rating greater than 40 percent for degenerative disc disease of the thoracolumbar spine, for further development.  

After completing this development, the RO in a February 2014 rating decision granted the Veteran an increased 60 percent rating for degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine, effective January 15, 2002.  See again 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The RO in the February 2014 rating decision also consolidated the previous, separate 10 percent evaluations for right and left leg sciatica into the 60 percent rating for the thoracolumbar spine under Diagnostic Code 5293 (the version in effect prior to September 23, 2002).  

In the February 2014 rating decision, the RO also determined that the grant of a 60 percent rating for the Veteran's degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine was a full grant of the benefits sought on appeal for this issue.  In this regard, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Here, the Veteran expressly indicated on several occasions that he was seeking a 60 percent rating for the thoracolumbar spine.  See August 2004 VA Form 9; March 2007 and June 2008 DRO hearings; and April 2008 Veteran's statement.  Moreover, the Veteran's attorney in March 2014, October 2014, December 2015, and April 2017 letters, did not list the issue of an increased rating for the thoracolumbar spine greater than 60 percent as being on appeal any longer.  Therefore, the Board concludes the issue of an increased rating greater than 60 percent for degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine is no longer on appeal at this juncture.  

However, despite the fact that the Veteran has been awarded a 60 percent rating for degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine with consideration of sciatic neuropathy, the Board will still consider whether the Veteran is entitled to separate, additional 10 percent ratings for right and left leg sciatica from January 15, 2002.  In fact, the issues of entitlement to separate, additional 10 percent ratings for right and left leg sciatica were specifically appealed by the Veteran from the February 2014 rating decision on appeal.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994) (holding that manifestations of neurological symptomatology of a lower extremity which are distinct and separate from low back symptoms (that is, neither duplicative nor overlapping) could be rated under a diagnostic code different from Diagnostic Code 5293 without violating the VA anti-pyramiding regulation of 38 C.F.R. § 4.14).    

Finally, in June 2016, the Board remanded the issues of separate 10 percent ratings for right and left leg sciatica and entitlement to a TDIU from January 15, 2002 to October 30, 2006 for further development.  The case has since been returned to the Board for appellate review.  

In the same June 2016 Board decision, the Board granted the issues of secondary service connection for irritable bowel syndrome and entitlement to special monthly compensation by reason of being housebound.  Therefore, these particular issues are no longer on appeal before the Board. 


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (through his attorney) that the appeal was being withdrawn for the issue of entitlement to a TDIU due to service-connected disabilities from January 15, 2002 to October 30, 2006.

2.  The Veteran does not have a current neurological disability from right and left leg sciatica that is separate and distinct from the signs and symptoms of his service-connected sciatica that have already been service-connected and awarded compensation within the Veteran's 60 percent rating under Diagnostic Code 5293.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (through his attorney) have been met for the issue of entitlement to a TDIU due to service-connected disabilities from January 15, 2002 to October 30, 2006.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria are not met for a separate 10 percent rating for RIGHT leg sciatica associated with degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine from January 15, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2002).  

3.  The criteria are not met for a separate 10 percent rating for LEFT leg sciatica associated with degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine from January 15, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.25, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

For the increased rating issue on appeal for right and left leg sciatica, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The duty to notify for the right and left leg sciatica issues in this case was satisfied by letters sent to the Veteran dated in April 2008, May 2014, and July 2016.  Moreover, this increased rating issue was last adjudicated by the RO in a December 2016 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, all VCAA notice letters advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  The April 2008 VCAA letter, in particular, was fully sufficient.  In fact, this letter also included a copy of the relevant rating criteria for the spine (Diagnostic Code 5293 under the pre-September 2002 rating criteria).  

Thus, the Veteran has received all required notice in this case for the increased rating issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran by either the Veteran or his attorney.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, VA examinations, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his attorney, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to his increased rating claim being decided herein.  

The Veteran was also afforded January 2003, February 2004, January 2006, May 2007, February 2014, August 2016, and October 2016 VA examinations and opinions to rate the current severity of right and left leg sciatica.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case.  The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Initially, the August 2016 VA neurological examination and opinion is fairly recent.  In any event, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  Moreover, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  In addition, the Veteran, who is represented by an attorney, has not requested a new VA neurological examination, subsequent to the August 2016 VA examination.   Also, the August 2016 VA neurological examination adequately addressed that the Veteran did not have right and left leg neurological symptoms separate and distinct from the radiculopathy of the thoracolumbar and sacral spine degenerative disk disease with intervertebral disc syndrome.  His symptoms were consistent with lumbar radiculopathy only.  Therefore, a new VA examination to rate the severity of his right and left leg sciatica is not warranted.

Furthermore, with regard to the issue on appeal of separate ratings for right and left leg sciatica, the Veteran and his attorney have not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For instance, the Veteran has not alleged any deficiency with his January 2004, March 2007, June 2008, and April 2009 hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, supra.  Thus, the Board need not discuss any potential Bryant problem because the Veteran and his attorney have failed to raise that issue before the Board.  

With regard to the previous September 2009, November 2013, and June 2016 Board remands, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the RO secured additional VA treatment records, and afforded the Veteran VA spine and neurological medical examinations and opinions to rate the current extent and severity of his service-connected disabilities on appeal.  As such, the RO has substantially complied with the Board's instructions.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issue.   

II.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in April 2017 correspondence from the Veteran's attorney, the Veteran (through his attorney) explicitly withdrew the appeal for the issue of entitlement to a TDIU from January 15, 2002 to October 30, 2006.  Hence, there remain no allegations of errors of fact or law for appellate consideration for the TDIU issue.  Accordingly, the Board does not have jurisdiction to review the TDIU issue, and it is dismissed.  

III.  Separate Ratings for Right and Left Leg Sciatica

Earlier in the appeal, the Veteran was receiving separate 10 percent ratings for right and left leg sciatica associated with the Veteran's thoracolumbar spine degenerative disc disease under 4.124a, Diagnostic Code 8520 (2006).  

However, a January 2013 Order and Joint Motion of the Court directed the Board to provide adequate reasons and bases on whether the Veteran was entitled to a higher 60 percent rating for his service-connected degenerative disc disease of thoracolumbar spine, based on the pre-September 23, 2002, version of Diagnostic Code 5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The RO in the February 2014 rating decision on appeal granted the Veteran an increased 60 percent rating for degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine, effective from January 15, 2002.  In doing so, the RO consolidated the previous, separate 10 percent evaluations for right and left leg sciatica into the 60 percent rating for the thoracolumbar spine under Diagnostic Code 5293 (the version in effect prior to September 23, 2002).  In any event, at this juncture, at the very least it is undisputed the Veteran is service-connected for neurological manifestations (right and left leg sciatica) associated with his service-connected thoracolumbar degenerative disc disease.

However, the Veteran appealed the issues of entitlement to separate, additional 10 percent ratings for right and left leg sciatica from the February 2014 rating decision on appeal.  See again Bierman, 6 Vet. App. at 129-132 (holding that manifestations of neurological symptomatology of a lower extremity which are distinct and separate from low back symptoms (that is, neither duplicative nor overlapping) could be rated under a diagnostic code different from Diagnostic Code 5293 without violating the VA anti-pyramiding regulation of 38 C.F.R. § 4.14).    

In particular, in an April 2014 NOD from the Veteran's attorney, the Veteran argued that his service-connected right and left leg sciatica are distinctively different claims from the claim for thoracolumbar degenerative disc disease; therefore, both disabilities should be rated separately.  He added that rating them separately is not "pyramiding" because the neurological factor is one factor out of several considered for degenerative disc disease.  In other words, the Veteran's sciatica claims and his claim for degenerative disc disease do not "overlap to a great extent."   See 38 C.F.R. § 4.14.  Moreover, the Veteran concluded VA should be seeking to grant any veteran benefits to the maximum extent possible.

Prior to September 23, 2002, under Diagnostic Code 5293, intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  In other words, the earlier diagnostic code the Veteran is rated under for his thoracolumbar spine (5293) contemplates the symptoms of lower extremity sciatic neuropathy as well.  The 60 percent rating assigned is the maximum rating available under this diagnostic code.  

It is also noted that Diagnostic Code 5293 involves loss of range of motion because the nerve defects and resulting pain associated with injury to the sciatic nerve may cause limitation of motion for the lumbar vertebrae.  See VAOPGCPREC 36-97.  

Effective September 23, 2002, the regulations regarding intervertebral disc syndrome were revised.  Under the revised regulations, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  These regulations were in effect from September 23, 2002 to September 26, 2003.  Under Note (2), when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

Effective September 26, 2003, the regulations regarding diseases of and injuries to the spine, to include intervertebral disc syndrome, were again revised by the VA.  These amendments included the changes made to the criteria used to evaluate intervertebral disc syndrome, which had become effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for evaluating intervertebral disc disease were essentially unchanged from the September 2002 revisions, except that the diagnostic code for intervertebral disc disease was changed from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the current September 2003 rating criteria for the spine, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine directs that VA "should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  See 38 C.F.R. § 4.71a (in effect after September 26, 2003).   

However, in the present case, the Veteran has been favorably rated at 60 percent for his thoracolumbar spine under the pre-2002 version of Diagnostic Code 5293.  38 C.F.R. § 4.71a (2002).  This 60 percent rating includes consideration of symptomatology from both his thoracolumbar spine in addition to his lower extremity neurological problems.  And as noted in the introduction section above, the increased rating issue for the thoracolumbar spine is no longer on appeal.   Thus, the September 2002 and September 2003 amendments are not for consideration here.  As such, in the present decision, the Board will consider whether the Veteran is entitled to separate, additional 10 percent ratings for right and left leg sciatica under Diagnostic Code 8520 from January 15, 2002.  This is in addition to the 60 percent rating already assigned under the pre-2002 version of Diagnostic Code 5293 for the Veteran's thoracolumbar spine degenerative disc disease and symptoms of sciatic neuropathy.  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2002).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.  Specifically, neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123 (2002).  Neuritis not characterized by organic changes can receive a maximum rating of moderate, incomplete paralysis, unless it is of the sciatic nerve, in which case the maximum rating is moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124 (2002). 

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2002).  

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").
 
However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  

Upon review, the Board finds the Veteran is not entitled to separate, additional 10 percent ratings for right and left leg sciatica under Diagnostic Code 8520 from January 15, 2002.  

On this issue, the majority of  potential manifestations of neurological impairment for the Veteran's thoracolumbar spine disability appear to be covered under the broad provisions of the pre-September 2002 version of Diagnostic Code 5293.  That is, under Diagnostic Code 5293, intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  In other words, the earlier diagnostic code the Veteran is rated under for his thoracolumbar spine (5293) appears to contemplate the majority of potential symptoms of lower extremity sciatic neuropathy as well.  Most importantly, the Board observes that Diagnostic Code 5293 broadly includes "other neurological findings appropriate to the site of the diseased disc."  This demonstrates that Diagnostic Code 5293 is inclusive in scope, as opposed to self-limiting.  

In this regard, the Board has considered the following medical and lay evidence of record in delineating the Veteran's particular symptomatology for his service-connected right and left leg sciatica: January 2003, February 2004, January 2006, May 2007, February 2014, August 2016, and October 2016 VA examinations; January 2004, March 2007, June 2008, and April 2009 hearing testimony; VA treatment records dated from 2002 to 2016; MRIs and nerve conduction testing; a Sandhill's Family Medicine record dated in July 2003; and various Veteran's statements of record. 

The above evidence of record presents a picture of constant, radiating lower extremity sciatica or radiculopathy for the Veteran.  He has consistent pain, warmth, diminished or no reflexes, tingling, numbness, sensory deficit, fatigue, and abnormal gait and stance for his feet and toes.  At times he reports his legs fall asleep.  His symptoms are worse if he sits or stands for long periods of time or when he is active.  At times, he also exhibits weakness, decreased muscle strength, paresthesia, dysesthesia, muscle spasms, and decreased positional sense.  The neurological symptoms have been described as persistent and constant.  The August 2016 VA neurological examination described the Veteran's incomplete paralysis of the sciatic nerve as "moderate."  The Veteran utilizes a cane.  The Veteran reported frequent flare-ups.  

It is also noted the Veteran is already service-connected for additional lower extremity right hip, left hip, right knee, and left knee disabilities. These disabilities are not on appeal at the present time.  

Assigning separate, additional 10 percent ratings for the right and left lower extremity sciatica symptomatology listed above under Diagnostic Code 8520 would constitute pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  In effect, the Veteran is not entitled to separate and additional ratings under Diagnostic Code 8520 for his right and left lower extremity sciatica, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  The Veteran's neurological symptoms overlap under Diagnostic Codes 8520 and 5293.  His neurological symptoms in the lower extremities and his thoracolumbar spine symptoms are already compensated by his existing 60 percent rating under Diagnostic Code 5293.  His symptoms are duplicative and overlapping due to Diagnostic Code 5293's broad inclusion of "other neurological findings appropriate to the site of the diseased disc."  When looking at the evidence above, separate 10 percent ratings for the lower extremities cannot be established.  The same signs and symptoms cannot be used to support more than one evaluation.  

The Board emphasizes it is permissible to switch diagnostic codes (for instance to Diagnostic Code 5293) to more accurately reflect a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011).  Service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled.  Id.  The changing of a diagnostic code to a more appropriate diagnostic code can be warranted in light of manifestations and does not result in a de facto reduction of disability rating.  Cf. Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).

Regardless, the Board has also considered whether the Veteran has additional neurological impairment to the lower extremities not resulting from his service-connected thoracolumbar spine, but rather due to diabetes or other type of disability. In other words, the Board has examined whether the Veteran's neurological impairment stems from a nerve group apart from the sciatic nerve of the spine.  

However, the record conclusively shows that his service-connected thoracolumbar spine is the cause of his sciatic nerve impairment.  In this respect, the August 2016 VA neurological examiner observed that it was the Veteran's sciatic nerve roots that were affected by way of radiculopathy. The August 2016 VA examiner assessed the Veteran does not have right or left leg neurological symptoms, which are separate and distinct from the radiculopathy due to the service-connected thoracolumbar and sacral spine degenerative disk disease with intervertebral disc syndrome.  Upon physical observation, the VA examiner reasoned that the Veteran's left and right leg symptoms and examination findings are consistent with a lumbar radiculopathy.  No additional diagnosis was found based on the history or examination findings in August 2016.  The August 2016 VA examiner added that all other nerve roots were normal on both right and left sides - the external popliteal, superficial peroneal, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerves.

In addition, the other evidence of record supports the August 2016 VA examiner's conclusion.  An earlier Sandhill's Family Medicine record dated in July 2003 diagnosed "left sciatica" with abnormal MRI.  A February 2004 VA examiner noted that an MRI report shows that at L4-5, the nerve root is abutted by a small disc protrusion, which is the more probable basis which could be responsible for the Veteran's lower extremity symptoms.  A January 2006 VA peripheral nerve examiner indicated the affected nerve was the sciatic nerve at L5-S1.  The diagnosis was chronic L5-S1 nerve root irritation, bilateral sciatica.  A February 2014 VA spine examiner on Virtual VA assessed mild radiculopathy of the sciatic nerve.  The sciatic symptoms would be from the L4-5 area, consistent with L4-5 stenosis.  In light of the above evidence, the Veteran's neurological impairment in the lower extremities is clearly due to impairment of the sciatic nerve root.  

At the same time, however, the Board acknowledges that the pre-September 2002 version of Diagnostic Code 5293 is somewhat ambiguous.  Furthermore, the holding in the Bierman case is also rather ambiguous and inconclusive.  Implicit in the Court's holding in Bierman is the notion that VA may grant separate disability ratings for a spinal disability and certain secondary neurological effects.  6 Vet. App. at 131-32.  What is not clear in Bierman is what precise neurological effects the Court was referring to.  In any event, in particular, the Court in Bierman did state the Board had not provided adequate reasons and bases as to why the veteran could not receive a rating for his foot drop separate from the 60 percent rating under Diagnostic Code 5293 (for intervertebral disc syndrome).  Id.  Similarly, in the instant case, the Veteran contends that VA is permitted to award separate ratings for neurological manifestations of a back disability.

The Court in Bierman recognized that separate neurological ratings for impairment associated with a spine disability are not specifically prohibited by the  regulations that were in effect in 2002.  In fact, the Court in Bierman pointed out that VA's Rating Schedule had specific instances wherein separate ratings for closely related functions were expressly prohibited, but this did not include neurological ratings for the spine.  See, e.g., 38 C.F.R. §§ 4.55(g) ("Muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part, unless affecting entirely different functions."); 4.113 (noting that certain diseases of the digestive system "do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14."); 4.115 ("Separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationship of cardiovascular disabilities."); 4.96 (ratings of various specified respiratory conditions will not be combined).  Bierman, 6 Vet. App. at 130.  

Further, in recognizing that a single disease entity may actually result in separate ratable disabilities, the Court in Bierman emphasized that VA's regulations also provide that except as otherwise provided in the Rating Schedule, the disabilities arising from a single disease entity, e.g. arthritis, multiple sclerosis, cerebrovascular accident, etc., are to be rated separately as are all other disabling conditions, if any. All disabilities are then to be combined as described in paragraph (a) [describing the use of the Combined Ratings Table] of this section.  38 C.F.R. § 4.25(b); Bierman, 6 Vet. App. at 130.  

Therefore, as long as the provisions of 38 C.F.R. § 4.14 are not violated and the Veteran is not being compensated twice for the same impairment, separate neurological ratings for certain impairment associated with a lumbar spine disability are not prohibited prior to the change in regulations for the spine, effective September 2002.  

In this regard, the Board sees that Diagnostic Code 8520 for sciatic nerve impairment provides for a 60 percent rating for each lower extremity, which exhibits severe incomplete paralysis of the sciatic nerve "with marked muscular atrophy."  In addition, Diagnostic Code 8520 provides for a 80 percent rating for each lower extremity with complete paralysis of the sciatic nerve, in which the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2002).  The Board will consider here whether any of this symptomatology can be separately evaluated under Diagnostic Code 8520, as opposed to the pre-2002 version of Diagnostic Code 5293.  However, none of this symptomatology that could potentially entitle the Veteran to higher 60 percent or 80 percent ratings for each lower extremity under Diagnostic Code 8520 is present in the record.  

As relevant to this issue, an August 2003 VA rheumatology consult observed there was no evidence of muscle wasting in the lower extremities.  At the January 2004 DRO hearing, the Veteran testified there was no dropped foot.  A February 2004 VA examiner remarked there is no evidence of muscle discrepancy or muscle atrophy in the lower extremities.  On the contrary, the Veteran was built up very well.  There was normal hair distribution.  A January 2006 VA peripheral nerve examiner ascertained no abnormal tone or bulk.  A February 2014 VA peripheral nerve examiner on Virtual VA identified no muscle atrophy and no foot drop and no trophic changes.  The February 2014 VA spine examiner on Virtual VA commented there was no motor paralysis.  A September 2015 VA neurology note indicated the lower extremities showed full active and passive range of motion without pain.  There was also no muscle atrophy or joint deformities involving the lower extremities.  An August 2016 VA neurological examiner observed no muscle atrophy in the lower extremities.  There were also no trophic changes.  As such, the Veteran does not meet any separate, additional neurological criteria under Diagnostic Code 8520 for sciatic nerve impairment.  38 C.F.R. § 4.124a (2002).

Finally, the Board has considered the potential neurological complication of separate and distinct bowel or bladder impairment due to the Veteran's service-connected thoracolumbar degenerative disc disease.  After a review of the evidence of record, the Board finds that a separate and distinct rating is not warranted as bowel or bladder impairment is not shown to be associated with the Veteran's service-connected thoracolumbar degenerative disc disease.  In this vein, a January 2003 VA spine examiner indicated there was no bowel or bladder impairment.  A February 2004 VA examiner commented that the Veteran does not complain about bowel incontinence.  A January 2006 VA peripheral nerve examiner noted the Veteran's report of involuntary bowel movements typically occurring after about 30 minutes of sitting and driving in his car, but the VA examiner did not opine on whether this was a neurological complication.  A February 2014 VA spine examiner on Virtual VA determined there was no bowel or bladder dysfunction.  The August 2016 VA spine and neurological examination on Virtual VA only noted the Veteran's report from the previous week of incontinence of the bladder and loss of control of the bowels (describing urgency more than true incontinence).  However, this VA examiner concluded that the Veteran did not have any bowel or bladder problems related to his service-connected spine.  Moreover, the Veteran is already receiving service-connected disability compensation at the 30 percent level for irritable bowel syndrome as secondary to pain medication for the Veteran's service-connected thoracolumbar degenerative disc disease.  See Diagnostic Code 7319, 38 C.F.R. § 4.114.  As such, a separate rating is not applicable here for neurological bowel or bladder impairment.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  But the facts of this case do not support the separate application of a neurological diagnostic code for the Veteran's right or left leg sciatica at this time from January 15, 2002 to the present. 

Accordingly, the Board concludes that the medical and lay evidence does not warrant separate, additional 10 percent ratings for right or left leg sciatica associated with degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine from January 15, 2002.  38 C.F.R. § 4.3.       

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).


ORDER

Entitlement to a TDIU from January 15, 2002 to October 30, 2006, is dismissed.

Entitlement to a separate 10 percent rating for RIGHT leg sciatica associated with degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine from January 15, 2002, is denied.   

Entitlement to a separate 10 percent rating for LEFT leg sciatica associated with degenerative disc disease and intervertebral disc syndrome of the thoracolumbar spine from January 15, 2002, is denied.   



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


